department of the treasury internal_revenue_service washington d c tax exempt ane sovernment entities uniform issue list feb -9 tep rr uk legend taxpayer a ira x iray amount m amount n amount account s date date date date date bank c bank f dear page this is in response to your letters dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code ‘the code the following facts and representations have been submitted under penalty of perjury in support of the ruiing requested taxpayer a age asserts that on date taxpayer a authorized a distribution of amount m from ira x taxpayer a asserts that his failure to accomplish a rollover of amount n within the day period prescribed by sec_408 of the code was due to financial_institution c’s error ‘on date taxpayer a met with a representative of bank f and discussed his intention of receiving a distribution of amount m from ira x for purposes of transferring his ira x to his local bank bank c with which he had a long term banking history on date taxpayer a met with a representative of bank c and presented a bank f distribution check dated date from ira x in amount m and discussed his intention of opening an ira rollover account with the bank f ira x distribution check bank c's representative failed to follow taxpayer a's request to open an ira account for the rotlover of amount m and also overlooked a note from bank f attached to the check dated date which wamed that the check must be rolled over within days the bank c representative instead opened a standard treasury account and placed amount n amount m rounded down to an even amount into account s a non-ira account taxpayer a believed he had authorized a rollover to an ira account and did not leam otherwise until the preparation of his tax retum that a mistake had been made and that the standard treasury account account s was a non- ira account on date bank c corrected the mistake by opening an ira account ira y in amount o from proceeds of the non-ira account account s taxpayer a further represents that he has not used amount o for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount n contained in sec_408 of the code ‘the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributes as the case may be in the manner provided under sec_72 of the code page sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 3xe of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an jra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 3xb of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 3xe of the code provides that the rollover provisions of sec_408 de not apply to any amount required to be distributed under sec_408 a x6 sec_408 d i of the code provides that the secretary may waive the day requirement under sec_408 a and d3 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 dx i of the code page revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant fo sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount n within the day period prescribed by sec_408 of the code was due ta financial_institution b’s error therefore pursuant to sec_408 i of the code the service hereby waives the 60-day roliover requirement with respect to the distribution to taxpayer a of amount o an amount jess than amount n provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the service will treat taxpayer a’s date contribution of amount to ira y as a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 3xe this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent ifyou have any questions please contact xxxxxxxxxxxxoohkxkxnak x by phone at page sincerely yours denese vo employee_plans technical group fances v sloan manager enclosures deleted copy of ruling letter notice of intention to disclose
